DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210413.

Status of Claims
Claim(s) 1-4, 6-11, 13-18 and 20-23 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct some minor issues: 

---Beginning of Amendment(s)--
Renumber the second claim 21 to claim 23.
---End of Amendment(s)--

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-4, 6-11, 13-18 and 20-23 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20160180718 A1 (“Shapiro”) discloses an invention for identifying and displaying potentially hazardous segments on a planned route of a vehicle are disclosed. A method may include: predicting a movement of a condition of concern; analyzing the movement of the condition of concern and a movement of a vehicle traveling along a planned route to generate a projection of the condition of concern onto the planned route, wherein the projection indicates conditions the vehicle is predicted to encounter at a plurality of positions along the planned route; determining whether a portion of the planned route is potentially hazardous based on the projection of the condition of concern; and visually identifying the portion of the planned route that is potentially hazardous to a user. The method may also be utilized to facilitate a reroute process.


all the claimed limitations in the context of the invention as a whole; in this case:
receiving data describing a plurality of data layers of potential relevance to the vehicle, the data layers including 
one or more data layers indicative of a weather condition and 
one or more data layers indicative of a restriction zone condition; 
determining a relevance of each of the plurality of data layers to the vehicle based on a position or planned path of the vehicle relative to conditions indicated by the plurality of data layers and relative to characteristics of the conditions respectively indicated by the plurality of data layers; 
automatically selecting one or more relevant data layers from the plurality of data layers based on the relevance respectively determined for each of the plurality of data layers; and 
displaying the one or more automatically selected relevant data layers on a display of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)